Case: 15-60340      Document: 00513622383         Page: 1    Date Filed: 08/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 15-60340
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                        August 3, 2016
                                                                          Lyle W. Cayce
DIDIER SEMWAGA,                                                                Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,


                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 348 572


Before HIGGINBOTHAM, PRADO and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Didier Semwaga has petitioned for review of the decision of the Board of
Immigration Appeals (BIA) affirming and dismissing his appeal from the
immigration judge’s (IJ) denial of his application for asylum and relief under
the Convention Against Torture (CAT). We review legal conclusions de novo




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60340    Document: 00513622383     Page: 2   Date Filed: 08/03/2016


                                 No. 15-60340

and factual findings for substantial evidence. Orellana-Monson v. Holder, 685
F.3d 511, 517-18 (5th Cir. 2010).
      Semwaga first contends that the BIA abused its discretion by denying
his claim for asylum.    To the extent that he seeks review of whether he
established either a well-founded fear of future persecution or past persecution
on account of his membership in a particular social group, we find merit in the
Respondent’s contention that Semwaga did not exhaust his administrative
remedies with respect to these claims because he waived them in his brief to
the BIA. See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001); see also
Claudio v. Holder, 601 F.3d 316, 319 (5th Cir. 2010). Semwaga also states that
the BIA should have reviewed his request for a humanitarian grant of asylum
“with more thoroughness,” but by failing to raise any challenge to the BIA’s
ruling, Semwaga has abandoned the issue. See Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003). The petition is dismissed as to these claims.
      He also challenges the denial of his claim for asylum based on past
persecution on account of his political opinion. As noted by the BIA, the
evidence indicates that he was kidnapped by rebel forces who were looking for
soldiers to gain control of a mine-rich area and not that Semwaga was selected
for any specific reason, and he has failed to put forth compelling evidence
establishing that the denial of his claim for asylum was an abuse of discretion.
See Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994).
      Finally, Semwaga contends that the BIA erred by rejecting his claim for
CAT relief and concluding that there was no evidence that he was more likely
than not to suffer persecution by or with the acquiescence of the government
of the Democratic Republic of Congo (DRC). He argues that the record reveals
a pattern of willful blindness to the forced recruitment of children and holding
them against their will because the “DRC government did not make an effort



                                       2
    Case: 15-60340    Document: 00513622383    Page: 3   Date Filed: 08/03/2016


                                No. 15-60340

to rescue the children from captivity.” Semwaga does not, however, cite to any
evidence supporting his contention, and the record contains a report reflecting
that, although there has not been progress in preventing the forced
recruitment of children, some progress had been made in separating the
children from the rebel groups and in prosecuting cases of sexual violence
against children. The fact that officials try, but are unsuccessful, in their
efforts to combat criminal elements does not compel a finding that the DRC
government will be willfully blind or acquiesce in acts of torture. See Chen v.
Gonzales, 470 F.3d 1131, 1142-43 (5th Cir. 2006). Thus, the BIA’s conclusion
is supported by substantial evidence, and Semwaga has not pointed to any
evidence that compels a contrary conclusion. See id.


PETITION DENIED IN PART AND DISMISSED IN PART.




                                      3